Citation Nr: 0822041	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of skin 
cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part, denied service 
connection for skin cancer.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
distribution of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between residuals of skin 
cancer with service is not of record, nor was skin cancer 
manifested in the first year after active service.


CONCLUSION OF LAW

Residuals of skin cancer were not incurred in or aggravated 
by military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

The veteran maintains that his skin cancer and residuals 
thereof resulted from in-service sun exposure during his 
military service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specific diseases, including malignant tumors, shown to be 
manifested to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in-service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in-service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noting during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in-service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

At the outset, the Board notes that the veteran's service 
treatment records are not available.  The RO issued a formal 
finding that the records were unavailable in March 2006.  The 
National Personnel Records Center (NPRC) has indicated that 
they were destroyed in the fire at that records storage 
facility in 1973.  In a case such as this, where service 
medical records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

The veteran maintains in his December 2007 letter that his 
skin cancer and residuals are due to sunburns suffered while 
working on airplanes while stationed on the islands in the 
Pacific Theater during World War II.  

A review of the evidence fails to show that the requirements 
for service connection are met.  The Board acknowledges the 
veteran's appellate assertions, and that his service records 
show he served as an airplane armorer.  Nonetheless, the 
competent and credible evidence fails to show that his skin 
disorder began in service, manifested to a compensable degree 
within a year of service, or is in any way related to 
service.

In fact, the Board observes the first evidence of the 
veteran's skin cancer to be in September 1996, some five 
decades after the veteran's active military service.  The 
Board notes the veteran was diagnosed with skin cancer on at 
least three occasions and had three operations to remove the 
cancer.  VA and private medical records show surgeries taking 
place on September 1996, February 1999, and August 2003 to 
remove the cancer.  Private medical records detail the 
veteran's last surgery in August 2003.  Those records reveal 
that removal of the skin cancer from his nose necessitated 
grafting skin taken from his forehead.  Since August 2003, no 
more skin cancer has been found.  In fact, during a January 
2007 VA melanoma screening consult, the examiner noted there 
is no sign of any recurrence of skin cancer.  However, the 
veteran does have some scarring due to his August 2003 skin 
graft. The Board is aware of the veteran's December 2007 
contention that he "lost half his nose."  Yet the Board 
observes the veteran was treated by a plastic surgeon.  
Further, the VA physician noted in January 2007 and January 
2006 that the scars on the veteran's nose and forehead were 
"well healed."  

Given that the veteran was not diagnosed with skin cancer 
until five decades after service and the lack of competent 
medical evidence connecting in-service sun exposure to skin 
cancer, the evidence of record weighs against the veteran's 
claim of service connection for residuals of skin cancer.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).

It is evident that the veteran is convinced that his skin 
cancer is the result of sun exposure during World War II; 
however, the record does not demonstrate that the veteran is 
medically qualified to make such a determination.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his cancer, 
which developed years after service, resulted from exposure 
to the sun during service.  Similarly, the Board has 
carefully considered the February 2006 buddy statement that 
opined skin cancer was caused by the sun exposure during the 
war.  However, though the Board does not doubt his sincerity, 
it does doubt his capability to render a competent medical 
opinion.  See id.

In light of the foregoing, there is no evidence of record 
showing that the veteran developed skin cancer during service 
or within one year following discharge from service; and, the 
competent medical evidence of record does not show that the 
veteran's cancer and resulting scarring from surgery were 
caused by the in-service sun exposure.  The preponderance of 
the evidence is against the claim of service connection for 
residuals of skin cancer.  There is no doubt to be resolved 
and service connection for residuals of skin cancer is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.




II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 122, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2005 letter sent to the veteran.  In 
the June 2005 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in-service, and evidence of a nexus between the post 
service disability and the disease or injury in-service, 
which was usually shown by medical records or medical 
opinions.  See also the December 2007 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide the VA and which information and evidence 
VA would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded. 

In the present appeal, a June 2005 letter to the veteran 
included the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Although this letter was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced as the veteran's pending claim has been denied.  
Further, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
The veteran was issued an SSOC in November 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's VA treatment records from October 2001 to January 
2007 and private treatment records dated from September 1996 
to January 2007.  

The Board notes that the veteran's service treatment records 
are not available.  The RO issued a formal finding that the 
records were unavailable in March 2006.  The National 
Personnel Records Center (NPRC) has indicated that they were 
destroyed in the fire at that records storage facility in 
1973.  The Board is satisfied that the RO has taken all 
necessary steps to secure service medical records and, given 
the responses from the NPRC, that additional efforts would be 
futile.  38 U.S.C.A. § 5103A(b).  Additionally, as 
demonstrated above, has explained its findings and 
conclusions and considered carefully whether the benefit-of-
the-doubt rule is applicable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for residuals of skin cancer, the Board finds that VA was no 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant' s active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed condition may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a cause 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed condition and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that under 
38 U.S.C.A. § 5103(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]," and where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e. ringing the ears] since his discharge.  Because there 
was evidence of record satisfying two of the requirements of 
the statute, i.e. competent evidence of a current disability 
and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and active service, VA 
was to provide the claimant with medical "nexus" 
examination.  However, unlike Charles, in this case there is 
no competent evidence of the veteran's claimed condition 
occurring as a result of service.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for residuals of skin cancer is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


